Citation Nr: 1453184	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-12 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected traumatic nasal septum deviation.  

2.  Entitlement to service connection for a mouth injury to include removal of the teeth.  

3.  Entitlement to an increased (compensable) rating for service-connected traumatic nasal septum deviation.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a videoconference hearing at the RO before the undersigned Veterans Law Judge (VLJ) in June 2013.  A transcript of the proceeding is of record. 

A claim for service connection for a dental disorder is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  The issue of service connection for a dental disorder for obtaining VA outpatient dental treatment has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for additional referral to the appropriate VA medical facility.  

The issue of entitlement to an increased rating for traumatic nasal septum deviation is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  The most probative evidence of record indicates the Veteran's sleep apnea is not related to service or service-connected traumatic nasal septum deviation.

2.  The Veteran is not shown to have a mouth or dental condition resulting from a combat wound or other service trauma.


CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2014).

2.  The criteria for establishing service connection for compensation purposes for a mouth injury to include removal of teeth have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Compliant VCAA notice was provided by letter dated in November 2010. 

Concerning the duty to assist, the record includes service treatment records (STRs), private treatment records, VA treatment records, VA examination reports regarding the Veteran's sleep apnea, lay statements, and hearing testimony.  

In regard to the claim for dental disability based on trauma, a VA examination is  not required to decide this case as there is no competent and credible evidence of  in-service dental trauma upon which a current dental disability for compensation purposes could be based.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations in virtually every veteran's disability case").

After a careful review of the record, the Board finds that all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Although the Veteran provided testimony that a physician informed him that his service-connected traumatic nasal septum deviation caused his sleep apnea, the record was held open for a period of 90 days to enable the Veteran to submit such pertinent evidence, but no additional evidence was forthcoming. 

The Veteran was afforded a hearing before a VLJ in August 2013, during which    he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues and the Veteran testified as to the events in service, his symptomatology, and his treatment history.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims and the Veteran testified as to those elements.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Bryant is necessary.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection Claims 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims herein decided and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2014).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease,   will be service connected.  38 C.F.R. § 3.310(b) (2014).  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  Id.   

Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Sleep Apnea 

The Veteran asserts on appeal that his service-connected traumatic nasal septum deviation caused his sleep apnea.  

The Veteran's service treatment records (STRs) show no indication of sleep apnea symptoms in service.  A January 1976 VA examination also show no indication of sleep apnea.  The Veteran was diagnosed with sleep apnea by sleep study in June 2009.  

A VA examination was conducted in January 2011.  The VA examiner considered the Veteran's STRs, post-service treatment records and sleep studies.  The examiner stated that there was no evidence of sleep apnea in service.  Regarding secondary service connection, the examiner stated that the Veteran's septum deviation on 
this examination did not appear to be significant enough to cause or worsen the Veteran's sleep apnea.  The Veteran had other more significant risk factors for sleep apnea: morbid obesity (the Veteran weighed 322 pounds), a large neck, and large oral/neck tissues.  In addition, his sleep apnea was diagnosed 40 years after the traumatic event which caused the nasal septal deviation.  

Review of the evidence above shows the Veteran to be competently diagnosed with sleep apnea.  Accordingly, the first element of service connection - medical evidence of a disability - is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

There is no indication that sleep apnea was identified in service, and the Veteran testified that the first symptoms of sleep apnea started 20 years previously, or around 1993.  Sleep apnea was not diagnosed until 2009.  Thus, there is no competent and credible evidence indicating the Veteran's sleep apnea was present in service. 

Moreover, the VA examination in January 2011 constitutes competent and probative evidence that the Veteran's sleep apnea is not directly related to service and is not related to or aggravated by a service-connected disability.  The VA examiner reviewed the claims file, considered the Veteran's history, and completed a physical examination.  The examiner provided adequate rationale for the conclusions reached.  The examiner's opinion is accordingly highly probative, and may be relied upon by the Board.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  There is no medical opinion of record to the contrary.

To the extent the Veteran believes that his sleep apnea is related to service or service-connected septal deviation, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of sleep apnea are not matters capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his sleep apnea is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.  

In sum, the most probative evidence indicates the Veteran's sleep apnea was not shown in service, is not related to service, and is not caused or aggravated by the service-connected septal deviation.  Accordingly, the criteria for service connection on either a direct or secondary basis are not met and the claim must be denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


Mouth Injury to Include Loss of Teeth

The Veteran's STRs show that during a flag football game in November 1969, he was struck in the left cheekbone by the knee of an opposing player.  He sustained a classic left zygomatic-maxillary complex fracture.  He underwent oral surgery for reduction of the fracture that month, and the surgical appliances were removed that month.  Follow up X-rays noted satisfactory position and alignment.  

The Veteran is already in receipt of service connection for chronic rhinitis, traumatic nasal septum deviation, and a slightly disfiguring scar left lower eyelid due to the in-service injury.  

Prior to the November 1969 injury, service dental records reveal that multiple teeth (teeth numbers 7, 10, 14, 23, 24, 25, 26) were extracted due to non-restorable caries.  

The Veteran underwent a VA dental examination in January 1976.  The filling of cavities of three teeth was recommended.  The section regarding a statement of teeth extracted in service due to trauma was blank.  

The Veteran contends that service connection is warranted for dental trauma.  At   his hearing, the Veteran testified that after the in-service facial fracture, military physicians wired his teeth by drilling holes in healthy teeth and gums, and wires were placed through the holes.  He asserts that following service, these previously healthy teeth had to be extracted.  In addition, he testified that several of his teeth were chipped either during the injury or treatment.  

Compensation for a dental disability may be granted for a condition that resulted from combat or other in-service trauma.  38 U.S.C.A. § 1712; 38 C.F.R. § 3.381.  Disability compensation may be provided for certain specified types of service-connected dental disorders.  Diagnostic Code 9900 contemplates chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible.  Diagnostic     Codes 9901 and 9902 address loss of the mandible.  Diagnostic Codes 9903 and 9904 concern nonunion and malunion of the mandible, respectively.  Diagnostic Code 9905 addresses temporomandibular articulation and limited jaw motion. Diagnostic Codes 9906 and 9907 contemplate loss of the ramus, and Diagnostic Codes 9908 and 9909 address loss of the condyloid and corocoid process, respectively.  Diagnostic Codes 9911 and 9912 concern loss of the hard palate.  Missing teeth may be compensable for rating purposes under Diagnostic Code 9913 ("loss of teeth, due to loss of substance of body of maxilla or mandible without loss of continuity").  However, the Note immediately following states, "these ratings apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling."  38 C.F.R. § 4.150, Diagnostic Code 9913.  Loss of the maxilla is addressed under Diagnostic Codes 9914 and 9915.  Finally, Diagnostic Code 9916 concerns malunion or nonunion of the maxilla. 

There is no competent evidence that the Veteran has irreplaceable missing teeth or that his loss of teeth is the result of loss of substance of body of maxilla or mandible.  The Veteran does not contend otherwise.  

As a preliminary matter, complete treatment records regarding the in-service oral surgery are of record.  There is no record of any procedure in which holes were drilled in teeth and gums and wires were placed through there holes.  Regarding any contention that any teeth were lost as a result of the in-service injury, the Board notes that multiple teeth, including multiple front teeth were already extracted prior to the injury.  Therefore, they could not have been damaged due to the injury.  In addition, there is no indication that the any teeth were chipped.  

The term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during the Veteran's military service.  See Nielson v. Shinseki, 607 F.3d 802, 808-09 (2010) (holding that "service trauma" in 38 U.S.C. § 1712(a)(1)(C) means an injury or wound produced by an external physical force during the service member's performance of military duties; this definition excludes the intended result of proper medical treatment).  

After review of the evidence of record, the Board finds that service connection for residuals of dental trauma is not warranted.  The record shows that the Veteran had multiple extracted teeth in service due to non-restorable cavities, not trauma, prior to the in-service facial injury, and service treatment records do not reflect that any additional teeth were treated or extracted subsequent to or as a result of the injury. 

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a compensable dental disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



ORDER

Service connection for sleep apnea is denied

Service connection for a mouth injury to include removal of the teeth for compensation purposes is denied.  


REMAND

At his hearing, the Veteran stated that the last VA compensation examination regarding his service-connected traumatic nasal septum deviation was conducted over 2 1/2 years ago, and does not reflect the current severity of the disability.  As  the record may not accurately reflect the current severity of the service-connected traumatic nasal septum deviation, another examination is warranted.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994)

Relevant ongoing medical records should also be requested. 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Relevant, ongoing VA treatment records since April 2012 should be obtained.  If any requested records are not available, the Veteran should be notified of such.

2.  Schedule the Veteran for a nose examination to determine the current nature and severity of his service-connected deviated nasal septum.  The examiner must review the Veteran's claims file in conjunction with the examination.  All symptoms associated with his deviated symptom should be reported, and the examiner should address the percentage of obstruction, if any, in both nasal passages. 

3.  After undertaking any additional development deemed necessary, the AOJ should readjudicate the claim on appeal.  If the claim remains denied, the Veteran and     his representative should be furnished a supplemental statement of the case and afforded the requisite opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


